Citation Nr: 0717536	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-11 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than the 
currently assigned September 11, 2003 for the award of a 
total rating based on individual unemployability due to 
service-connected disabilities (TDIU).

2.  Entitlement to an effective date earlier than the 
currently assigned September 11, 2003 for the award of 
Dependents' Educational Assistance (DEA).


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty from June 1959 to April 
1981.  Service in Vietnam is indicated by the evidence of 
record.

Procedural history

In a rating decision dated December 12, 2003, the Department 
of Veterans Affairs Regional Office in Muskogee, Oklahoma 
(the RO) granted TDIU and DEA, both effective September 11, 
2003.   The veteran disagreed with the assigned effective 
date in a statement in support of claim (VA Form 21-4138) 
which was filed with the RO in January 2004.  In March 2005, 
the RO issued a statement of the case (SOC) as to the issue 
of the veteran's entitlement to an earlier effective date for 
TDIU.  Later in March 2005, the veteran perfected an appeal 
as to that issue by filing a substantive appeal (VA Form 9).  

In the veteran's substantive appeal, he requested a video 
hearing at the RO.  However, in January 2006 he withdrew that 
request.  He has not since requested a personal hearing.

Remanded issue

As was described above, although the veteran disagreed with 
the effective date assigned for both TDIU and DEA, the RO 
issued a SOC only as to TDIU.  
The DEA issue must therefore be remanded for the issuance of 
a SOC.

The appeal as to the issue of the veteran's entitlement to an 
effective date earlier than September 11, 2003 for the award 
of DEA is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action on his part is required.

Issues not on appeal

In a May 2006 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a low back 
disability.  To the Board's knowledge, the veteran has not 
disagreed with that decision.  That issue is therefore not in 
appellate status.
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

In a communication dated August 23, 2006, the veteran 
appeared to contend that earlier effective dates were 
warranted for other VA benefits.  However, his statement 
lacked specificity.  If the veteran wishes to file other 
claims of entitlement to earlier effective dates, he should 
contact the RO.  In any event, the only issues currently in 
appellate status are those listed on the first page of this 
decision.
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].


FINDINGS OF FACT

1.  The veteran filed a claim of entitlement to TDIU with the 
RO on July 10, 2003.

2.  The veteran was assigned a 100 percent temporary total 
rating for PTSD from 
September 3, 2002 to October 31, 2002.

3.  Based on the medical evidence of record, it is factually 
ascertainable that the veteran was unemployable due to 
service-connected disabilities as of July 10, 2002. 


CONCLUSION OF LAW

An effective date of July 10, 2002 is assigned for TDIU.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an effective date earlier than the 
currently assigned September 11, 2003 for the award of TDIU.

The veteran seeks entitlement to an effective date earlier 
than the currently assigned September 11, 2003 for TDIU. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of 
theVCAA.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

No VCAA notice is necessary in this case because, as is more 
thoroughly discussed below, the outcome of this earlier 
effective date claim depends exclusively on documents which 
are already contained in the veteran's VA claims folder.  
The United States Court of Appeals for Veterans Claims (the 
Court)  held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him a VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See generally Nelson v. Principi, 
18 Vet. App. 407, 410 (2004).  No additional development 
could alter the evidentiary posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant].

In any event, the veteran in fact received full VCAA notice 
via a letter from the RO dated March 6, 2006.  He was 
informed of his responsibilities, and those of VA, with 
respect to his claim.  The letter advised the veteran that 
"If there is any other evidence or information that you think 
will support your claim, please let us know. If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See the March 6, 2006 VCAA letter, 
page 1.  This complies with the "give us everything you've 
got" requirements of 38 C.F.R. § 3.159(b).  The veteran 
responded on May 1, 2006, indicating that he has no further 
information or evidence to give to VA to substantiate his 
claim.

Under such circumstances, no additional notice is necessary.

The Board adds that the veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 C.F.R. § 3.103 (2006).
As was noted in the Introduction, he withdrew his request for 
a personal hearing.

Relevant law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2006). A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2006).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider." Vettese, 7 Vet. App. 
at 34-35.

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2006).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

Effective dates

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o)(1) (2006).

Claims

See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2006).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2005).

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to TDIU.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12- 2001 
(July 6, 2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran initially filed a claim of entitlement to TDIU 
(VA Form 21-8940) with the RO on July 10, 2003.  That claim 
(as well as the DEA claim) was denied in a RO rating decision 
dated August 28, 2003.    The basis for the denial was that 
the veteran's service-connected disabilities did not meet the 
schedular requirements found in 38 C.F.R. § 4.16(a).  [The 
combined disability rating was 60 percent.]  The veteran was 
notified of that decision by letter from the RO dated August 
29, 2003.

On September 11, 2003, the veteran's representative submitted 
a claim for service connection for peripheral neuropathy, 
claimed as secondary to the veteran's service-connected 
diabetes mellitus; and a claim for an increased rating for 
service-connected varicose veins, then rated noncompensably 
(zero percent) disabling.
In a November 2003 rating decision, the RO granted service 
connection for peripheral neuropathy of all four extremities, 
rated 10 percent each; as well as service connection for 
varicose veins of both lower extremities, also rated 
10 percent each.  An effective date of September 11, 2003 was 
assigned, based on the date of filing of the claims for 
service connection. 

In the December 12, 2003 RO rating decision which forms the 
basis for this appeal, TDIU was granted effective September 
11, 2003.  This was based on the fact that effective 
September 11, 2003 the veteran's disabilities met the 
schedular requirements of 38 C.F.R. § 4.16a.  The veteran 
duly appealed.

Analysis

The veteran seeks entitlement to an effective date for TDIU 
earlier than the currently assigned September 11, 2003.  The 
RO's reasoning in assigning that date has been discussed 
above.

The veteran's contentions

In his notice of disagreement dated January 8, 2004, the 
veteran suggested that an effective date of July 1, 2001 
should be assigned for TDIU.  No reason was stated. 

In a communication dated November 29, 2004 (VA Form 119) , 
the veteran's accredited representative indicated that the 
veteran had asked for an effective date of March 8, 2001 
"because he first started receiving his disabilities then 
and was retroactive on his DM II back to that date."  

The Board observes that service connection for certain of the 
veteran's disabilities was effective from September 24, 1991; 
service connection for diabetes mellitus was effective July 
9, 2001.  A review of the record discloses nothing of 
significance on either March 8, 2001 or July 1, 2001.  

Discussion

As was noted in the law and regulations section, the 
effective date of TDIU is ordinarily the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
However, the effective date of TDIU may be up to one year 
earlier than the date of claim, if it is factually 
ascertainable that an increase in disability had occurred 
during that period.  See 38 C.F.R. § 3.400(o).

The Board observes at this juncture that the reliance of both 
the RO and the veteran on effective dates of component 
disabilities making up the combined disability rating is 
somewhat misplaced.  Rather, the Board looks to the date of 
claim and then the date as of which it is factually 
ascertainable that the veteran was unemployable due to his 
service-connected disabilities.

With this in mind, the Board first must ascertain the date of 
the veteran's TDIU claim.  It appears to be undisputed that 
the date that the initial claim was received and date stamped 
at the RO was July 10, 2003.  The Board has searched the 
record in an effort to identify a previous claim for TDIU, 
without success.  See Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992) [the Board must look at all communications 
that can be interpreted as a claim, formal or informal, for 
VA benefits].  This includes any communication which could be 
interpreted as a TDIU claim per Roberson.  

The veteran and his representative have not identified any 
communication prior to July 10, 2003 which may be interpreted 
as a TDIU claim.  To the extent that the veteran is 
contending that a July 2001 claim for various VA benefits 
(increased ratings for hypertension, varicose veins and 
pancreatitis; and service connection for PTSD, diabetes 
mellitus, heart disease and prostate and bladder cancer) 
constitutes a claim for TDIU, even the most liberal reading 
of that document cannot be interpreted as a TDIU claim.  The 
veteran did not mention unemployability in that claim.   

Thus, the Board finds that the date of the TDIU claim was 
July 10, 2003.  The question then becomes the date as of 
which entitlement arose, which could be up to a year earlier 
per 38 C.F.R. § 3.400(o) but also could be later.

The veteran's service-connected disabilities as of July 10, 
2003 were PTSD, evaluated as 50 percent disabling; 
hypertension and diabetes mellitus, each rated 
10 percent disabling; and varicose veins, pancreatitis, tinea 
pedis and angina pectoris, all rated noncompensably 
disabling.  The PTSD had been assigned a temporary total 
rating of 100 percent under 38 C.F.R. § 4.29 for the period 
from September 3, 2002 to October 31, 2002, based on the 
veteran's hospitalization. 

The veteran has not worked for many years.  He was 
incarcerated for several years and was released in 2001.  He 
evidently has not worked since.

The Board has carefully reviewed the records leading up to 
and documenting the veteran's hospitalization in September 
and October 2002, for which he received a temporary total 100 
percent rating.  Prior to the hospitalization, he had been 
extensively involved in VA outpatient treatment for PTSD, 
evidently starting in May 2002. He was admitted to a VA 
inpatient PTSD treatment program in September 2002 with 
complaints of anxiety, depression and difficulty sleeping.  
Significantly, the hospital discharge summary stated as 
follows:

Even though he appeared to benefit from participating in 
our program, it is important to note that his symptoms 
of posttraumatic stress disorder are considered to be 
chronic and severe in nature.

The veteran was examined by a VA psychologist in March 2003.  
The examining psychologist noted that the veteran had a 
Master's degree in Behavioral Sciences  "but has never been 
able to put his degree to work for him in terms of any 
productive work outcome."  The examiner concluded as 
follows:

Overall, this vet's PTSD and related anxiety, depression 
and poor sleep produce moderate to considerable 
dysfunction in his social activities and work capacity.

After having carefully considered the matter, the Board 
believes that it was factually ascertainable that the 
veteran's service-connected disabilities rendered him 
unemployable as of July 10, 2002, one year before he filed 
his claim of entitlement to service connection for PTSD on 
July 10, 2003.  See 38 C.F.R. § 3.400(o) (2006).  In so 
concluding, the Board has taken into consideration VA 
inpatient, outpatient and examination reports covering the 
one year period.  These records, taken together, indicate 
that the veteran's PTSD was "chronic and severe" and caused 
significant diminution in employability.  The Board in 
particular observes that the veteran was assigned a 100 
percent rating by the RO for part of the period in question.   

In summary, for reasons and bases expressed above, the Board 
finds that an effective date of July 10, 2002 may be assigned 
for TDIU.  The appeal is allowed to that extent.


ORDER

An earlier effective date, July 10, 2002, is assigned for 
TDIU.


REMAND

2.  Entitlement to an effective date earlier than the 
currently assigned September 11, 2003 for the award of DEA.

As has been described in the Introduction, in December 2003 
the RO granted entitlement to DEA, effective September 11, 
2003.  In  January 2004, the veteran submitted a timely NOD 
as to that determination, as well as the TDIU issue discussed 
above.



The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The RO has 
not yet issued a SOC as to the DEA issue. 
In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.  

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

VBA must issue a SOC pertaining to the issue of 
entitlement to an effective date earlier than September 
11, 2002 for DEA.  The veteran should be provided with a 
copy of the SOC and advised of the time period in which 
to perfect an appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


